        Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 1 of 41




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

INRE                                                 §

ROHIT ROHIT                                           §           EP-19-MC-00207-DCG
                                                      §           FILED UNDER SEAL

                           JOINT MOTION FOR STATUS HEARING

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Movant, United States of America, and Respondent Rohit Rohit, (hereafter

the "Parties"), by and through their attorneys of record, and file this Joint Motion for Status

Hearing in the above-styled and numbered cause and in support of would show as follows:

        1.      On July 25, 2019, Movant filed its Emergency Ex Parte Motion for Order of

Authorization to Provide Non-Consensual Examination and Non-Consensual Hydration. Doc. No.
31


        2.      On July 25, 2019, the Court entered its Order of Authorization Filed Under Seal,

granting Movant's emergency motion. Doc. No. 4. The Court's Order instructed ICE to seek

further Court approval if more intrusive medical procedures were deemed necessary to preserve

the life and health of Mr. Rohit. Id. at p.   3.



        3.      On July   31,   2019, the Court entered its order setting a Status Hearing in this matter

for August 7, 2019. Doc. No. 6.

       4.      On or about August 2, 2019, the Court appointed attorney Brock Benjamin to

represent Mr. Rohit in this matter. Text Order Granting in Part and Denying in Part [9J Motion to

Appoint Counsel, entered 8/2/2019.



         The Court previously authorized Movant's emergency motion to be filed under seal.
Doc. No. 2.
       Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 2 of 41




        5.     On August 6, 2019, after conferring with the Parties, and with all Parties in

agreement, the Court vacated the August 7, 2019 Status Hearing (Doc. No. 10).

        6.     The Parties, who have been in continual discussions since the Court appointed

counsel, nowjoint!y ask the Court for a Status Hearing so that the Parties can address the following

matters with the Court:

        a.     Movant seeks an order supplementing the Court's Emergency Ex Parte Motion for
               Order of Authorization to Provide Non-Consensual Examination and Non-
               Consensual Hydration. Movant seeks to begin non-consensually feeding Mr. Rohit
               within 48 hours of the filing of this motion. If a hearing is set, Movant will present
               evidence to show Mr. Rohit's health has deteriorated to the point that it has become
               medically necessary for provide Mr. Rohit with nutrition, in addition to hydration
               and medical examination, in order to preserve his life and health.

       b.      Mr. Rohit opposes Movant's request for ICE to provide him with non-consensual
               feeding. Respondent seeks the opportunity to present oral argument to the Court in
               opposition to Movant's request.

       c.      Mr. Rohit asks the Court to order his presence for any hearing relating to the instant
               matter.2  Medical personnel for ICE have indicated Mr. Rohit is medically fit to
               attend a court hearing.

       d.      If a hearing is set, ICE has safety concerns for its employees. ICE employees across
               the country have been targeted with threats or harassment once their personal
               information became publically known. Additionally, ICE facilities have been
               targeted with violence. See Exhibits A - I. In order to help protect the identity of
               ICE witnesses, and to prevent said witnesses from becoming targets of threats,
               harassment or violence, Movant seeks a Court instruction to only refer to ICE
               witnesses by their job title instead of their name during any open hearing in this
               matter.3 Respondent does not oppose such an instruction.


       e.      Further, in addressing ICE' s safety concerns for its employees, Movant asks the
               Court to instruct the United States Marshals Service, or other Courthouse security,
               to coordinate with ICE to help ensure the safety of ICE personnel and detainees
               while at the Courthouse.



       2
          Respondent speaks Punjabi and will need the services of an interpreter for any hearing.
          Movant recognizes the strong presumption against closing proceedings or portions
thereof, as set forth in 28 C.F.R. § 50.9, and thus is not asking for Court closure. Rather, Movant
seeks to protect the privacy of Mr. Rohit until such time as he waives his privacy protections, and
to protect the privacy and safety of ICE witnesses.


                                                 2
       Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 3 of 41




        f.     Mr. Rohit is entitled to confidentiality of certain personal information pursuant to
               the Health Insurance Portability and Accountability Act ("HIPAA"). Mr. Rohit has
               additional privacy protections from disclosure of certain information to third parties
               that is set forth in 8 C.F.R. § 208.6. Mr. Rohit is prepared to waive his privacy
               protection under HIPAA and 8 C.F.R. § 208.6. If the Court sets this matter for
               hearing, the Parties propose prior to conducting a hearing in open court, the Court
               first confer with the Parties as to the sufficiency of the waivers and provide any
               instruction to the Parties that the Court deems appropriate.

        g.     Mr. Rohit requests and believes he should to be transported to a civilian medical
               facility to be evaluated. This is based on ICE regulations and an attempt to resolve
               this matter between the parties. After such evaluation, the Respondent believes that
               the Court would be in a much better position to make a determination as to whether
               a medical need exists for any force feeding, or even non-consensual hydration.

        7.     Mr. Rohit seeks to be present at the requested Status Hearing. To accomplish this,

the parties request that ICE coordinate Mr. Rohit's travel to said hearing.

       WHEREFORE, PREMISES CONSIDERED, the Parties respectfully request that the Court

set a status hearing in the above-styled and numbered   cause.4


                                                      Respectfully submitted,




                                                      MANUEL ROMERO
                                                      Assistant United States Attorney
                                                      Texas State Bar No.24046785
                                                      700 E. San Antonio, Ste. 200
                                                      El Paso, Texas 79901
                                                      Office: (915) 534-6884
                                                      Facsimile: (915) 534-3490
                                                      Email: manuel.romerousdoj .gov
                                                      Attorneys for United States
AND




         If a hearing is set, the Parties respectfully request Friday, August
                                                                          16, 2019 to coordinate
everyone's presence at said hearing. ICE's medical provider is unavailable Thursday, August 15,
2019.
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 4 of 41




                                 El Paso, Texas 79902
                                 (915) 206-2244
                                 Email: brock.benjamin(gmai1.com
      Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 5 of 41




                 -     IN THE UNITED STATES DISTRICT COURT
                        FQ1 THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

INR                                              §
                                                 §
ROHIT ROHIT                                      §            EP-19-MC-00207-DCG
                                                 §            FILED UNDER SEAL

                                            ORDER
       On this day, the Court has considered the parties Joint Motion for Status Hearing, in the

above entitled and numbered cause, is of the opinion that said motion should be and is hereby

GRANTED.

       Accordingly, IT IS ORDERED that the above-captioned cause is set for a STATUS

HEARING on _______________________________, 2019, at ______________.rn.

       It is further ordered that ICE is to coordinate Mr. Rohit's travel to said hearing.

       SO ORDERED.

       SIGNED on this the        day of                         ,   2019.



                                                      DAVID C. GUADERRAMA
                                                      UNITED STATES DISTRICT JUDGE
            Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 6 of 41



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

INRE:                                               §
                                                    §
ROHIT ROHIT                                         §           EP-19-MC-00207-DCG
                                                    §           FILED UNDER SEAL

                                           EXHIBIT LIST

Exhibit A       Threats on federal agents getting personal: 'Target on our backs'
                https ://www.bostonherald.com/20 19/07/16/threats-on-ice-agents-getting-personal-
                target-on-our-backs!

Exhibit B       FBI investigating shooting into ICE offices in San Antonio as a 'targeted attack'
                against feds
                https ://www.ksat.com/news/fbi-investigating-shooting-into-ice-offices-in-san-
                antonio-as-a-targeted-attack-against-feds

Exhibit C       'Maybe it was his last stand.' Man killed at Tacoma detention center felt strongly
                about ICE
                https://www.thenewstribune.com/news/local/article232755852 .html#storylink=cp
                y

Exhibit D       Increasing threats to Homeland Security include burned animal carcass left on
                staffer's porch
                https ://abcnews.go.com/Politics/increasing-threats-dhs-include-burned-animal-
                care ass-left/story?id=56 131357

Exhibit E       Tweet about El Paso and other locations

Exhibit F       Trump threatened to classify Antifa as a terrorist group. Germans hit back
                https ://www.cnn.com/20 1 9/07/29/europe/germany-antifa-trump-twitter-scli-
                intl/index.html

Exhibit G       The Domestic Terror Threat Against ICE
                https ://cis.org/BensmanlDomestic-Terror-Threat-Against-ICE

Exhibit H       ICE agents face heavy criticism and threats after following Trump's hard-line
                immigration policy
                http ://www.nydailynews.com/news/national/ny-news-trump-ice-face-
                immigration-policy-20 18123 0-story.html

Exhibit I       Homeland Security Warns of Increased Threats to Employees
                https://www.govexec.com/management/20 1 8/06/homeland-security-warns-
                increased-threats-employees/i 49257/
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 7 of 41




           EXHIBIT A
       Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 8 of 41




LATEST HEADUNES


Threats on federal agents getting personal: 'Target on our
backs'



                  '5'




                                         w        -   -



                              tY'                                                 ','f


                                              :                                          'r




                                                                                              'tr-

                                                          S'S          '55

                                                                                                            k''"'.'''5:L5
                                                                                                    5
                                                          'S
                                                  "
                        ":'                                        5         '5                              "
                                                                                                                 ,''   '



                          S          5                                                          5       5




JULY 16, 2019- NEWBURYPORT, MA. A Newtxtryport shop owner found baa sign targebng her and her husband hangtrtg over a Drtdge outside
her busthess Saturday The name of her husband and bustness have been burred by the Boston Heratd Courtesy of the tarn*ty


By RICK SOBEY ricksobey©bostonherald5com Boston Herald
PU8LISI4ED: Jut' 16,2019 at 8:24 n UPDATED July 26.2019 at 11:48 am




Attacks on ICE agents are getting personal, with a Newburyporl shop owner and her husband the latest victims of blowback from radical
haters blaming federal employees for the aisis at the southern border.

The rattled shop owner said she found a sign hanging over a bridge next to her business Saturday morning that cafted her and her
husband out for being 'a danger to ott communy, He works for the Department of Homeland Security, and she's an immigrant from
ireland.



The sign was put up a day before Immigration and Customs Enforcement raids kiorned across the country and followed attacks on ICE
facilities, induding one in Washington state where police shot and killed a man armed with a rifle who tried to set a migrant center on fire.
     Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 9 of 41




                                S




NEWBURVPOQT MA - JULY 16 Geneca scen   around tPe   ater1ro4 1o*n   o Neurpofl on Ju   6 2019 n N   turpot MA   SafT   PhoW B,
Sa CaethaNe      Group/Boston Hera)
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 10 of 41




             EXHIBIT B
       Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 11 of 41




FBI investigating shooting into ICE
offices in San Antonio as a 'targeted
attack' against feds
No injuries, but official said bullets were within
'2 inches' of employee
By Kolten Parker Digital Executive Producer, Julie Moreno Executive Producer/Social Media
Posted: 2:25 PM, August 13, 201 9Updated: 5:44 PM, August 13, 2019




                                                                  -    S   -.




                                                                                          5555




   (                  S
                                                                                                       )

SAN ANTONIO - FBI officials said on Tuesday they have opened an investigation into shots fired into
Immigration and Customs Enforcement offices in San Antonio. Authorities described it as a targeted attack"
against federal employees.
Christopher Combs, special agent in charge of the San Antonio division of the FBI, said an unknown number
of individuals in an unknown number of vehicles fired numerous rounds into two ICE offices on the
Northeast Side at around 3 a.m.
        Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 12 of 41




                       fi
                                        S




More News Headlines
FBI trying to determine motive in shooting that hit local ICE office
Acting Homeland Security chief: Timing of ICE raids 'unfortunate'




                                       SS
  S               55
                                      ffQ-jS    :                      -,




Despite the time of the shooting, FBI officials said federal employees were present in the building. The offices
are located near each other, near Loop 410, in commercial buildings with several other businesses.
No injuries were reported but Combs said that if the bullets would have been "two inches in another direction,
we could be talking about the murder of a federal official."
        Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 13 of 41




             Heres a photo of one of the bullet holes from this morning. @USCIS stands with              ICE
      as they work to enforce our laws and keep Americans safe! pictwittercomlAUvgpGJco6
      USCIS Acting Director Ken Cuccinelli (@USClSCuconelli) August 13, 2019
                                                                                                         -
"These shootings were cowardly, brazen, violent acts, absolutely without justification and a threat to our entire
community," said Combs. "An attempt to attack federal employees is a federal crime with serious
consequences. The FBI will relentlessly pursue every lead in this case to find the individuals who are
responsible."
An individual was questioned at the scene but authorities later realized he was not involved and released him.
Combs said he believed the shooter or shooters "did some research" and targeted the facility.
"I don't think there is a question that they knew which floor the ICE office is on," said Combs during a press
conference Tuesday afternoon at the scene, adding that all the rounds that were recovered were found on the
floor that ICE occupies. "To fire indiscriminately into any building is not an act of a protest but an act of
violence."
Combs said the agency is concerned about further attacks on ICE agents across the country. He asked for the
public's help in identifying the shooter or shooters and provided the following information for anonymous tips:
210-225-6741 or at www.fbi.gov/tips.
"Political rhetoric and misinformation that various politicians, media outlets and activist groups recklessly
disseminate to the American people regarding the ICE mission only serve to further encourage these violent
acts," said Nina Pruneda, a spokesperson with ICE. "ICE officers put their lives on the line each and every day
to keep our communities safe. This disturbing public discourse shrouds our critical law enforcement function
and unnecessarily puts our officers' safety at risk."
Stay with KSA T corn and KSA T-12 on-air for more information ofthis developing story
Copyright 2019 by KSAT - All rights reserved.
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 14 of 41




            EXHIBIT C
p

                         Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 15 of 41


        SECTIONS                                                            THE NEWS TRIBUNE                                                      I1[c1II       SUBSCRIBE



                                                                                                                                              x




                                                               LOCAL                                                                                                   113'   >1




               'Maybe it was his last stand.' Man killed at Tacoma
                    detention center felt strongly about ICE
        BY ALEXIS KRELL

        JULY   18,   20190545 AM, UPDATED JULY23 20190309 PM




                                                                                                                                                      ,     S




    David Giusti talks about his neighbor, Wrllem Van Spronsen, who was shot and killed by police while protesting at the Tacoma
    Detention Center. sY



        Editors note: This .vto,y has been updated to include additional information released by police Thursday

        The converted school bus on Vashon Island where Willem Van Spronsen lived was quiet Tuesday.
                                                                                                                                   Cascade Bagel and Deli faces
        That stood in contrast to July 13 when law enforcement descended on the properly after police fatally                      uncertain future
        shot the 69-year-old outside the federal immigration detention center on the Tacoma Tidefiats             where
        he was allegedly cartying a rifle and using flares and Molotov cocktails.

        Police said four officers fired at him after he pointed a rifle at them and ignored commands to drop tile
        gun. He was hit twice and died at the scene Investigators found a rifle near him that they said appeared
        to have malfunctioned during the incident.

        Police on Thursday described Van Spronsen as a "known anarchist" who claimed association with Antifa
        and sent a manifesto to several people prior to his death,                                                                 Formerly homeless man gives back
                                                                                                                                   through free haircuts
        About a dozen police vehicles arrived on the island after the shooting, including a couple of armored
        ones, neighbor David Giusti said.
                                                                                                                                   VIEW MORE VIDEO
        "They came in very heavy" and searched the property svhere Van Spronsen lived and the nearby woods.
        the 64-year-old told The News Tribune on Tuesday.

        The police response seemed exaggerated. Giusti said, given that Van Spronsen was a folk singer and


    By continuing to use this site, you give your consent to our use      of cookies for analytics, personalization and ads, Read more                                    X
                  Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 16 of 41

Law enforcement was looking for evidence connecting Van Spronsen to the Northwest Detention Center                  AUGUST 12     2019 1031   AM
attack and a possible motive, court records show.
                                                                                                                    Washington state wants you to look
"The motive for this incident has not been established, but the incident appears to be a planned event,"            out for these bugs
detective    J.       Buchanan wrote in an affidavit seeking a search warrant, "Van Spronsen was in possession of
a large amount of ammunition, flares, and Molotov cocktails."
                                                                                                                    Drew Brees pupil J.T. Barrett
Police said they were called to the detention center early July 13, following a report that someone with a
                                                                                                                    preparing to play OB right away
rifle was throwing incendiary devices at nearby buildings and propane tanks.                                        Sunday for Seahawks
Search warrant documents filed Wednesday said. "Officers noticed several fires in the area to include a
vehicle that was fully engulfed Officers were confronted by a subject armed with an assault rifle and
                                                                                                                    Lakewood's legit bagel shop might
applied deadly force."
                                                                                                                    close because of the neglect of
                                                                                                                    absentee landlord
The four officers who fired their weapons were put on leave, per Police Department procedure, and
police will conduct an internal review.

Van Spronsen was    caring an AR-IS-style rifle and a cellphone that had some surveillance-type videos
of the detention facility, the search warrant documents state.

When officers arrived at the detention center, they "observed a car on fire and which at some point an
explosion occurred inside the vehicle," detective J. Brooks wrote in an affidavit seeking a separate search
warrant. "The vehicle continued to burn as it was unknown if other subjects/suspects were in the area."

Video surveillance from the detention center allegedly shows Van Spronsen handling what appeared to
be an AR-l5 style rifle, setting fire to a building and placing flares in "strategic locations," including
beneath a 500-gallon propane tank, Tacoma police said in a news release Thursday
                                                                                                                    Sarah Hyland        -                sm's Love
                                                                                                                    Story
The video also allegedly shows Van Spronsen blowing up a vehicle and throwing Molotov cocktails at
nearby buildings.
                                                                                                                    Lakewo                        shop owner's
Immigration and Customs Enforcement also made a statement after the shooting, which called Van                      suspecte- sets $5 million bail at
Spronsen an, "Anti-immigration enforcement protester" and said he attempted to ignite a commercial-
                                                                                                                    arraignment
size propane tank attached to the facility.

"This could have resulted in the mass murder of staff and detainees housed at the facility had he been
                                                                                                                                                                     x
successful at setting the tank ablaze," said Shawn Fallah, an ICE resident agent in charge.
                                                                                                                                    £

Disturbed about ICE

Giusti said he'd lived next to Van Spronsen for about three years and that Van Spronsen had lived there
for many years prior to that.

He described Van Spronsen as a gentle soul, friendly, soft-spoken and a deep thinker.
                                                                                                                    ,,, ,5,   U
                                                                                                                      '       i,.             t
"It's Vashon," he said. "Everybody kind of keeps to themselves a little bit."

Every now and then Van Spronsen would talk about his concerns with the detention center and
deportations.
                                                                                                                    FlysibOard
"I know he was very disturbed about the whole ICE situation," Giusti said.
                                                                                                                                                             4'

He said he doesn't think Van Spronsen intended to hurt the people detained inside the center or that he
was trying to burn down the building

"He wasn't a terrorist," Giusti said, "I think he was a good person who was trying to live his conscience

He said the photos he's seen indicate the burned car was Van Spronsen's own vehicle.

"Certainly        .    he was making mischief and making a stand, and maybe it was his last stand," Giusti said.
   He was trying to make a statement that this was inappropriate for our government to be doing."
                                                                                                                          L11
Van Spronsen himself immigrated to the United States from Holland                where he was born and raised

Giusti wasn't sure when his neighbor came to the United States but thought it might have been as a
teenager

Van Spronsen lived in the converted bus on Vashon by himself, Giusti said, and had been working on a
bathhouse that opened onto a pasture behind the property
               Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 17 of 41

He was a skilled carpenter and was mechanically inclined, the neighbor said.                                    i,'.i:,          '   ,


                                                                                                                 '5




"He would say: 'What a place to live I'm here overlooking the forest and pasture.      11   doesn't get any
better than this," Giusti remembered.
                                                                                                               Local display advertising by PaperG
Hed often hear Van Spronsen's guitar

"He would play all the time," Giusti said. 'Almost every day"

Van Spronsen performed publicly as well, the neighbor said, including at the island's annual Strawberry
Festival.

Giusti said he's noticed songs Van Spronsen posted online recently. Some appeared to be about his
political concerns and some about his family, he said

He has an adult daughter and a younger son, the neighbor said.

Giusti said he'd see him playing catch with his son and riding bikes but that the child hadn't been around
recently.

'Dying for a cause'

Court records show Van Spronsen was involved in a contentious and difficult divorce and custody battle
for the past six years. which included a number of donsestic violence protection orders granted against
him.

His now ex-wife wrote in a petition seeking one of the protection orders in January that Van Spronsen
talked of dying at the hands of police or of an intentional heroin overdose and that he took their school-
age son to what she called militia meetings.

"He would also talk about dying for a cause and anarchist actions," she wrote, among other concerns.
"This was near the end of our marriage. I found it very scary and upsetting because I believed he would
do it, even if it hurt someone and even if he died as a result."

The protection order that followed in February made it illegal for him to have firearms

Van Spronsen denied in his own court filings mistreating or threatening his family.

Giusti said he brought Van Spronsen his mail recently, and that the man seemed quiet and thoughtful,
maybe more so than usual

The neighbor said he wasn't directly sent a copy of the manifesto allegedly written by Van Spronsen
that's been widely circulated online but that he's read it.

"It seems, at least most of it anyway, pretty in keeping with his thoughts," Giusti said

The online version talks about a "father's broken heart" and growing up in post-war Europe.

"My head was filled with stories of the rise of fascisns in the '30s," it says. "I pronsised myself that   I

would not be one of those who stands by as neighbors are torn from their homes and imprisoned for
somehow being perceived as lesser."

Giusti said Van Spronsen was concerned about how protesters were being treated, such as in 2017 when
someone drove into a crowd in Charlottesville.

"He talked about the need for protesters to be safe, and that police weren't necessarily providing that,"
Giusti said.

Previous arrest

Van Spronsen was arrested outsidethe detention center last year and accused of wrapping his arms
around a police officer who was trying to detain a 17-year-old protester during a disturbance at the                                          2533iI
facility.

He was charged with third-degree assault, obstructing an officer and resisting arrest.

Prosecutors said he had no other crinsinal history, and he eventually pleaded guilty to obstructing an
officer and was given a deferred sentence.

Giusti said Van Spronsen's account was that lie was trying to separate a younger protester from law
enforcement.
             Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 18 of 41

"He got in the middle." Giusti said. "He felt that they were being overly aggressive to this teenager."

Giusti also said that Vsn Spronsen provided security for protesters as a member of the Puget Sound John
Brown Gun Club.

The club has been around for about two years, and Van Spronsen was one of its longest serving members
until he resigned recently, member Duke Aaron told The News Tribune.

The group's website describes it as an "anti-fascist, anti-racist, pro-worker community defense
organization committed to accountable, community-led defense in the Puget Sound."

"We are definitely not a militia." Aaron said. "We are a community defense organization. We teach and
educate. We defend and protect, and we do outreach into impacted communities."

He described Van Spronsen as "a deeply caring person who was impacted by other people's suffering"
and who expressed concerns about detention facilities.

"He talked about that, maybe not as exclusively as people would think," Aaron said "He talked about a
lot of things that could be better in the world. He definitely had a special piece of his heart dedicated to
                                                     ...



stopping the rounding up of our neighbors."

As for what happened July 13, Aaron said, "He didn't hurt anybody, and he didn't try to hurt anybody."

Asked if the club could verif' that the so-called manifesto being circulated online is from Van Spronsen.
the club's attorney said one member got a letter after Van Spronsen's death.

That letter was delivered to law enforcement unopened, attorney Shannon McMinimee said.

She said, from what was visible through the envelope without opening the letter, that it appeared to be
consistent with what's been widely publicized

Asked about Van Spronsen, McMinimee noted his music, and that he had been active in the recovery
community.

"He was a longtime AA sponsor and gave of himself deeply to those he was a sponsor for," she said
He listened, he cared, he was available, he was transparent and was willing to meet people where they
were in order to help them get to where they wanted to be."

Staff writer Stacia Glenn contnbuted to this report.




ALXI5 KRELL              J     2s3-5s7.8268




                                               cases that affect Pierce County. She started covering courts in
Alexis Krell covers local, state and federal court
2016. Before that she wrote about crime and breaking news for almost four years as The News Tribune's night
reporter.


   Comments
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 19 of 41




            EXHIBIT D
       Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 20 of 41




Increasing threats to Homeland Security include burned animal carcass left on staffer's
porch
By
GENEVA SANDS
Jun 2J. 2OUJ,   2M9    J




 WATCH     Hundreds of protestors continue to demand justice at the Texas border




Department of Homeland Security employees are seeing violent threats with greater frequency
because of the president's immigration policy, according to an official with knowledge of a
recent threat assessment.

The department determined that there was a "heightened threat against DHS employees" in
response to recent government actions surrounding immigration, according to a letter sent to
employees over the weekend.

"This assessment is based on specific and credible threats that have been levied against certain
DHS employees and a sharp increase in the overall number of general threats against DHS
employees," Claire Grady, acting deputy secretary of Homeland Security, wrote to employees on
Saturday.

(MORE: Trump signs executive order he says will keep immigrant families together)

(MORE: Confusion continues as immigrant children remain separated from parents)
        Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 21 of 41




In early May, the Trump administration announced it would begin enforcing a zero-tolerance
immigration policy -- criminally charging everyone who illegally crossed the southwest border.
This led to around 2,300 children being separated from their parents as they faced prosecution.


The family separations sparked outrage among advocates and lawmakers across the country, and
on Wednesday Donald Trump signed an executive order that said he would keep families
together during criminal proceedings.




 Activists gather outside the White F$ouse i response to a cal honi the American Civ Uberties Union (ACLU) to protest the... more +

Around two dozen threat reports were issued in the past few days, primarily against Immigration
and Customs Enforcement officers, according to the same official. Each of these reports is
generally related to a specific online threat. All employees are personally contacted by DHS
security if they are the target of a violent threat, the official said.

In one example, a senior DHS official living in the Washington. D.C. area found a burnt and
decapitated animal on his front porch, according to an official with knowledge of the incident.

The uptick in threats comes amid multiple protests directed at ICE and Customs and Border
Protection officers, as well as the DHS secretary. It's unclear exactly how much the threats have
increased.

In Portland, Oregon, protesters calling themselves Occupy ICE PDX camped out in front                                      of an
ICE field office for days, The Oregonian reported.
        Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 22 of 41




Portland Mayor Ted Wheeler said he supported the protesters, tweeting on Wednesday that he
did not want the Portland Police Department "to be engaged or sucked into a conflict,
particularly from a federal agency that I believe is on the wrong track."

He added that the demonstration "seemed to be very peaceful."


            Mayor Ted Wheeler        0
                                     @tedwheeler Jun 20, 2018
            The policy being enaded by the federal government around the
            separation of very small children from their parents is an
            abomination. It is unamerican. I'm glad to see the President seems
            to be reconsidering this very ill-conceived policy and I hope that
            happens forthwith (114)

                        Ted Wheeler
    ,Mayor
       §tedwheeler

    I drove by the demonstration yesterday, it seemed to be very
    peaceful and I was pleased to see that. i want to be very clear I
    do not want the @PortiandPohce to be engaged or sucked into
    a conflict, particularly from a federal agency that I believe is on
    the wrong track (214)

        2 974   2:36   PM    Jun 20, 2018


    Q250 people are talking about this



            Mayor Ted Wheeler        0 @tedwteeler   Jun 20, 2018
            Replying   to   @tedwheeler
            that has not fully lived American values of inclusion and is also an
            agency where the former head suggested that people who lead
            cities that are sanctuary cities like this one should be arrested. (314)

                       Ted Wheeler
    .Mayor      tedwheeler

    If they are looking for a bailout from this mayor, they are looking
    in the wrong place. -TW (4/4)

    c:2    032 2:3.6 PM        Jun 20, 2018

    ç) 318 people are talking about this

Last week, Homeland Security Secretary Kirstjen Nielsen was heckled while eating at a Mexican
restaurant in Washington, D.C., by group calling itself the Metro DC Democratic Socialists of
America.
      Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 23 of 41




"You're eating a Mexican dinner as you're deporting tens of thousands of people separated from
their parents," chanted the protesters.

And last Friday, demonstrators played ProPublica audio of crying children outside her Virginia
home while chanting "shame!"

In addition to the protests, thousandsof employees have had personal data leaked on social
media, the letter to employees said. On Thursday, WikiLeaks published information on more that
9,000 supposed current and former ICE employees, saying it is important for "increasing
accountability," according to The Washington Post.

"People can disagree on policy," ICE spokeswoman Liz Johnson said in a statement to ABC
News, "but it is unconscionable to target our employees and advocate violence against federal
law enforcement officers."
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 24 of 41




             EXHIBIT E
        Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 25 of 41



From:
To:



Cc:


Subject:
Date:              Tuesday, July 30, 2019 3:45: 10 PM



All,
See    information below on Antifa       in El Paso on 1-10 September. The   tweet also lists dates and other
locations in WA, CA, OR, MN and          IL




Field Security Manager




From: ELP-Taskings <ELP-Taskingsice.dhs.gov>
Date: Tuesday, Jul 30, 2019, 8:26 AM
To: #ERO   EL PASO FLD OFC    <EROELPASOFLDOFC(ice.dhs.gov>
Subject: FW: Tweet about     El   Paso



The following is being disseminated for situational awareness and
officer safety. Please remain vigilant




        7:431                                                                  .iI   d


  4     Telegram


                                               Tweet

                    Jack PosobiecO
                    @JackPosobiec



       Antifa      is    going to Texas. This won't end
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 26 of 41




  1   _yr;             iYLIIr
 Antifa     is   leading a "Border Resistance"
 militancy training tour that        will   converge on a
 10-day siege        in El   Paso, TX. The promotional
 image shows border enforcement officers
 being killed & government property fired
 bombed. Organizers asking for "white
 comrades" to pay for others.

1!ORDI!ft        RI!SISTA( :1!
        cTOUR$
 $W4   4&




 Tweet your reply



                       0
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 27 of 41




             EXHIBIT F
                      Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 28 of 41




as a terrorist group. Germans hit
back
By Rob Picheta, CNN
   Updated    12:01   PM   El,   Mon July   29,   2019



 (CNN)  -  President Donald Trump's threat to label anti-fascism protest movement Antifa a terrorist organization has prompted a backlash in Germany, where
thousands of social media users have pledged solidarity with the group.

Trump tweeted on Saturday that the activist group was made up of "gutless Radical Left Wack Jobs who go around hilling (only non-fighters) people over the
 heads with baseball bats." He said a move was being considered to label the movement a "major Organization of Terror (along with MS-i 3 & others)," referring to
the international criminal gang the Mara Salvatrucha.

      Consideration is being given to declaring ANTIFA, the gutless Radical Left Wack Jobs who go around hitting (only non-fighters) people over the hea
      with baseball bats, a major Organization of Terror (along with MS-i 3 & others). Would make it easier for police to do their job!

      -   Donald J. Trump (@realDonaldTrump) July 27, 2019

His tweet followed the introduction of a resolution by Republican Sens. Ted Cruz and Bill Cassidy, aiming to have the group identified as "domestic terrorists."

But the call prompted a flurry of tweets in the US and in Germany, where #lchBinAntifa -- I am Antifa -- started trending on Twitter.

Several users who used the hashtag referenced Germany's history of fascism and anti-fascist resistance during the Nazi period.

"#lchbinAntifa because my grandfather fought the fascists after they nearly wiped out our entire family," Krsto Lazarevib wrote.

      #lchbinAntifa, weil schon mein Grolvater gegen die Faschisten kämpfte, nachdem diese fast unsere gesamte Familie ausgeloscht haben. Und weil
      mir nicht von irgendwelchen Nazienkeln sagen lasse, Antifaschismus sei etwas Schlechtes. pic.twitter.comlrD3O4ZHaA2

      -   Krsto Lazarevic (@Krstorevic) July 28, 2019

Another user added, in a tweet that was retweeted hundreds of times: "#lchbinAntifa Because history teaches us just how fragile democracy and the rule of law are
when giving right-wing extremists power."

German daily newspaper Neues Deutschland added that they were "outraged" that Trump was considering labeling the group terrorists.

      Wer uns kennt, weil?,, dass wir die Arbeit der #Antifa zu schatzen wissen und regelmalig Uber diese berichten. Deswegen sind wir empOrt daruber,
      Donald #Trump uberlegt, antifaschistische Aktivist*innen auf eine Terrorliste zu setzen. #lchbinAntifa https://t.co/gHOlnqvgii

      -   neues deutschland (@ndaktuell) July 28, 2019

Antifa, whose name is short for "anti-fascist," have become increasingly visible since the Charlottesville protests in 2017, when white nationalists rallied against the
removal of a Gen. Robert E. Lee statue, and the Antifa mounted a counter-demonstration that turned violent. Trump infamously said in the aftermath that there
were "very fine people" on both sides.

The term is used to define a broad group of people whose political beliefs lean toward the left   - often the far left   but do not conform with the Democratic Party
platform.

The group doesn't have an official leader or headquarters, although groups in certain states hold regular meetings.

It is known for causing damage to property during protests. and caused controversy when conservative journalist Andy Ngo claimed he had been attacked by
members of the movement.

CNN's Jessica Suerth and Leah Asmelash contributed reporting




          II           _               ,. I              S    S   S



        Thank you for vtslttng CNN corn We've detected that you are using a browser
        that mi
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 29 of 41




            EXHIBIT                        G
The DomesticCase
             Terror3:19-mc-00207-DCG      Document
                    Threat Against ICE Center         11 Filed
                                              for Immigration    08/14/19 Page 30 of 41 Page
                                                              Studies I
                                                                                                                                                                                                        1   of 3




                                enter for Immigration Studies

         The Domestic Terror Threat Against ICE
         A reminder that agents remain a terrorism target by those who
         oppose borders and immigration law enforcement

         By Todd Bensman on January 23, 2019


         Last summer, Deputy Secretary of Homeland Security Claire Grady issued a warning to employees that they were
         under heightened threat" based on "specific and credible threats that have been leveled against certain DHS
         employees and a sharp increase in the overall number of general threats against DHS employees."




                                                                                                                                       'S
                                                                                                                                                                ''*


                                                                                                                                                                             ''
                                                                                                                                                      :
                                                                                                                                                                44's,.''' 'A
                                                                                                                                                      A'        sA
                                                                                           'A
                                                                                                      "
                                                                                                                 55
                                                                                                                             "    'S
                                                                                                                        55
                                                                                   5                                                                       S'S.
                                                                                                    ,.A      s
                                                                                                                                  'S            555
                                                                                                             .S'SS

                                                                                                                                                            4

                                                         AS                                      44                     4



                                                                                  ,'            S
                                                                                                                                 ''
                                                              A
                                                                                                                                                                        A


                            A                                     A           I        A

                                                                                                                                            5




                            "A
                                                                                                                                                                             S                  '
                                                                                                                                                                                           ,\
                                                                                                                      555
                                                                                            'S                                                   5-                                   'A
                                                                                            5


                        S
                                                                          A-s                             'A A                                   S



                                      'SS                         \\4
                                  A
                                                     S                    5
                                                                                                      r'                               '4,',s;,"                  .


                                                                                                                                                                         '        A

                                             ,4ç
                                                 S
                                                     A,                                                          S




                                                                                                                            sA




                                            '4




         Among those she was referencing were agents of DHSs Immigration and Customs Enforcement (ICE) who, as a
         group, had come under threat from violent extremists furious over the interior enforcement of immigration law and
         President Trumps policies. As I wrote at the time, extremists issued implied threats and encouraged the murder of
         ICE agents from mostly anonymous online perches, as do ISIS propagandists who become the targets of hellfire
         missiles overseas because their incitement has proven so mortally effective,

         At one point, home addresses and other presumably private information of thousands of agents were doxed, or
         made available to potential extremists, no doubt ramping up the sense of unease as planned.

         So far, so good, though. No ICE agents have been attacked or murdered by domestic extremists in the months
         since ICE officers began taking extraordinary precautions. But continued vigilance is warranted because hatred
         toward our federal officers remains high.

         As recently as December 30, the acting head of ICE, Ronald Vitiello, told the Associated Press, "There is a tension




https://cis.org/Bensman/Domestic-Terror-Threat-Against-ICE                                                                                                                                          8/13/2019
The Domestic Case   Threat Against ICE Center
             Terror 3:19-mc-00207-DCG         for Immigration
                                           DocumentI
                                                                  08/14/19 Page 31 of 41 Page 2 of 3
                                                              Studies
                                                       11 Filed

         around. It could be that somebody could find out what I do and hate me for it or do worse than hate me for it."

         Vitliello said the agency was continuing to monitor social media and provide employees with unspecified "resources"
         for when they feel threatened.

         Law enforcement is inherently dangerous, and ICE agents get no pass on that. I once extensively covered a
         Palestinian crime gang's repeated plots to murder ICE special agent Scott Springer for busting up their gang.

         But this is different because the motivation is rooted in an ideological desire to cause political and social change, the
         very definition of terrorism.




         The first involved Sergio "Mapache" Salazar, an 18-year-old DACA recipient who came under FBI national security
         investigation for allegedly posting anonymous threats to make bombs that would be used to kill ICE agents. Salazar
         was under investigation for instructional videos on how to make certain unspecified weapons and countering law
         enforcement, according to local news reports.

         Salazar was participating in anti-ICE protests outside a San Antonio facility on August 3 when he was finally
         arrested on a technical immigration law violation to get him off the streets while the FBI finished up a
         counterterrorism investigation, which had gone on for at least a month and was so serious it required covert
         surveillance of his home and social media. Ultimately, 21 pages of Salazar's online postings compiled by the FBI
         were waived in immigration court for potential public release, the effect being that Salazar and his RAICES attorneys
         felt compelled to instead take a forced deportation to Mexico (with its 10-year ban on reentry) rather than fight for
         the kinder voluntary departure, after which he could reenter sooner and more easily. ICE and the FBI fought the
         latter on national security grounds.

         In Monterrey, Mexico, now, Salazar and his supporters have relentlessly pushed a gap-ridden narrative that ICE and
         the FBI railroaded him strictly as retaliation for his lawful protest activities. To keep that narrative pure, the bomb-
         making threats and online postings calling for the murder of ICE agents are never mentioned..

         But in a recent podcasted slip (around minute 27), Salazar acknowledged the FBI told him they preferred his
         deportation because, "if you're in Mexico, we're not worried about you." He said that if he fought for the gentler
         voluntary departure option and was denied as expected based on the FBI evidence, "the judge would probably have
         to give a reason ... and that reason probably could have been national security threat, and that would be on my
         record. Essentially, national security threat is not good. It sounds like they would label me as a terrorist and that
         would be on my permanent record."

         That would be because posting how to make bombs to kill federal officers does not a good future citizen make.




https ://cis.org/Bensman/Domestic-Terror-Threat-Against-ICE                                                                      8/13/2019
The DomesticCase
             Terror3:19-mc-00207-DCG      Document
                    Threat Against ICE Center         11 Filed
                                              for Immigration    08/14/19 Page 32 of 41 Page 3 of 3
                                                              Studies

          Salazar also recounted how the FBI asked him to inform about any illegal activities involving others that were part of
          the national security investigation. Salazar boasted that he was no snitch. 'Obviously, I didn't tell them anything."

          'What animates an FBI agent to come and question them about their friends and about a movement they were part
          of. What is it that they want to protect so bad that they're willing to go ... so [expletive] low?"

          Unwillingness to tell police about potential criminal activity is not exactly an indication of good future citizenship
          either.

          At about minute 47:43 of the podcast, Salazar also betrayed a continuing animus toward ICE and the FBI, all of
          whose employees he dehumanizes as "liars and snakes".

          "I could tell anybody   first hand, anybody who works for ICE looks like the most miserable piece of [expletive] on
          Earth. They all look like demons.      I don't know what it's like to work for ICE, but they don't look like humans
          anymore."

          'What is it? What do you stand for? And is that thing you stand for worth it if this is your job? That's something every
          ICE agent, every FBI agent, every border agent, every security guard needs to ask themselves."

          The expressed sentiment might help explain the whole bomb-making thing that was under FBI investigation

          Elsewhere, the case against Brandon Ziobrowski of Cambridge, Mass., appears to be moving slowly. On August 9,
          FBI agents arrested the 33-year old anti-ICE activist and had him federally charged with using Twitter to offer at
          least his 448 followers $500 to "anyone who kills an ICE agent. @me seriously who else can pledge ... get in on
          this ... let's make this work."

          Two people who "liked" this message had their accounts suspended. Earlier, Ziobrowsk replied to a tweet from an
          ICE field office director noting that agents put their lives on the line to arrest criminal aliens. Ziobrowsk repled:
          "Thank you ICE for putting your lives on the line and hopefully dying I guess so there's less of you?"

          He also tweeted that guns should only be legal for shooting police officers and that "[Expletive] this police state
          shooting a cop should get you a medal," records show. He repeatedly tweeted his desire to slit the throat of the late
          Sen. John McCain.

         The arrest warrant affidavit and indictment alleged that Ziobrowski's tweet was designed to encourage violence and
         the murder of federal law enforcement agents. Ziobrowski, who has pleaded not guilty, is free on bond and living in
         New York.

         Court records from the case show virtually no movement and reveal no new revelations. In October, authorities
         found that he violated the terms of his release by having two cellphones without the required internet monitoring
         software. These were flip phones that had Internet access that he didn't report, where he could have potentially
         used social media outside of court monitoring.

         Also in October, his attorney asked for more time to prepare a defense and asked for a status conference with
         prosecutors this month. In November, Ziobrowski asked the court if he could have his passport back so he could
         submit it to a new employer.

         The employer needed the photo ID for the Real ID program.

         Topics: National Security, Immigration and Customs Enforcement (ICE)




https://c is.org/Bensman/Domestic-Terror-Threat-Aga inst-ICE                                                                     8/13/2019
Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 33 of 41




                 EXHIBIT H
                         Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 34 of 41

                     .


How Jeffrey Epstein was                                           Florida white man allegedly                           INYPD cop       friend of officer                SEE IT CNN at
able to kill himself an ex-                                       spits in face of black                                    who recently committed                       Cuomo threaten
con explains how, despite                                         girlfriend because he didn                                suicide shoots himself to                    man down stairs
(                                                                                                                                                                                   >

                                                                                                      IJSCYN[




       -
       ICE agents face heavy criticism and
       threats after following Trump's hard-line
       immigration policy
                   By THE ASSOCiATED PRESS
                   DEC 30, 201E   010 CM




                                                                                                                                                                                        sans




                                                     a




                                                                                                                                        RECOMMENDED



                                                                                                                                        NYPD sergeant stripped of guns
                                                                                                                                        after his cop girlfriend uses In...
        a tans   Jan tO. 20 3.   titaphetn. U   S  Immigration ann Customs Entc cesrent agents gather beta a sassing   as
       ernoteynsent ands notice at     a   't-Etecen convenience nurse iii bus Angeles (Chris Css sc's APt

                                                                                                                                        Sara Gilbert bids an emotional
                                                                                                                                       farewell to The Talk
                                                                                                                                                                                        -
       RICHMOND, Va.                        The officers suit up in the pre-dawn darkness, wrapping on                                                                                  us,


       body armor, snapping in guns, pulling on black sweat shirts that read POLICE
                                                                                                                                        'I was lucky she didnot kill me:
       and ICE.
                                                                                                                                        Victim of race-fueled subway
                                                                                                                                        beatdown
       They gather around a conference table in an ordinary office in a nondescript
       office nask in the subui'bs. oin over their targets for the day; two men. both with

                                                    ".-         0
                                                                                                                                                     SAVE NOW
                                                I
             Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 35 of 41

U.S. Customs and Immigration Enforcement's enforcement and removal
operations, like the five-person field office team outside Richmond, hunt people                                     Pennsylvania manhunt
                                                                                                                     continues as 'psychopath'
in the U.S. illegally, some                  of whom have been here for decades, working and
                                                                                                                     evades capture
raising families. Carrying out President Donald Trump's hard-line immigration
policies has exposed ICE to unprecedented public scrutiny and criticism, even                                                                bylaboola

though officers say they're doing largely the same job they did before the election
    prioritizing criminals.


But they have also stepped up arrests of people who have no U.S. criminal
records. It is those stories of ICE officers arresting dads and grandmothers that
pepper local news. Officers are heckled and videotaped. Some Democratic
politicians have called for ICE to be abolished.



ICE employees have been threatened at their homes, their personal data exposed
online, officials said.


[More US. News] London university plans to scrap beef on campus for
environmental reasons                       >>




"There is a tension around 'It could be that somebody could find out what I do and
hate me for it or do worse than hate me for it." Ronald Vitiello. acting head                               of the
agency, told The Associated Press.


Vitiello said the agency is monitoring social media and giving employees
resources for when they feel threatened.




                                                                a'




in t8as inly 2, 2018, tIe nnotc,   p       :esea dianiap nin hat eada 'Alalita 10 E anatag nip a ftott ad tOn
Inmitrttcr   and Customs Enrorcement           ratiltru a drrvntao,n 'a Anreres 1Rrcira;c Parel APt



ICE, formed after the Sept. II attacks, had been told under the Obama
administration to focus on removing immigrants who had committed crimes.
Tnimn in en nfhi firLm                            ain       ffie     din'.etpd hk adminkhtiinrnjroiaL

                                            ....            0
                                                                                                                              SAVE NOW
                                       I         --     .
            Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 36 of 41

[iv   ore U.S. NewsJ United [ightens bott1e to throttle nc..booze       pocv
afterjarrestednbralzerfiapontjjg]ttoNewarko

Government data back up that ICE is still mostly targeting people convicted of a
crime. But the data also show the agency has greatly ramped up arrests of people
who were accused of a crime but not convicted, and increased arrests solely on
immigration violations.


ICE arrested 32.977 people accused    of crimes and 20,464 with immigration
violations during the budget year 2018. There were 105.140 arrests of someone
with a criminal conviction and 158,581 arrests overall. The most frequent
criminal conviction was for drunken driving, followed by drug and traffic
offenses.


By comparison, in the last budget year   of the Obama administration, there were
94.751 people arrested with convictions, 6,267 arrests of those with pending
charges and 9,086 on immigration violations. There were 111,104 arrests overall.


[More U.S. News] Indianapolis high school student says he was
threatened for         ip     abufich of hues' for his   sgpQt of LGBTQ


Advocates say a traffic violation shouldn't be enough to get you kicked out of the
country. They accuse the agency of stoking fear and tearing families apart.


"You need some kind of agency to deal with immigration, but ICE is not that,"
New York City Mayor Bill de Blasio. a Democrat, said on radio station WNYC.
'ICE's time has come and gone; it is broken. ICE has been sent on a very
negative, divisive mission, and it cannot function the way it is."


In response, some cities have banished ICE from jails where they could easily
pick up immigration violators. Police in New York, Baltimore and Seattle rarely,
if ever, give up information on when suspected criminals in the U.S. illegally will
be released from custody.


[More U.S. Newsi Paris streets closed off to be cleaned following lead
contamination after Noire Dame fire        o


iCE officers now do more street operations and say they end up with more
"collateral arrests," people they happen upon who are also in the country illegally.
They rarely knock on doors anymore, instead spending hours surveilling and
waiting outside. They haunt courthouses.




                              ..     0
                                                                                       SAVENOW
                          S   --
                  Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 37 of 41




In t3   Nes o         013 'note Renaid V!vejic toter Onto cc U            S   iscnt!L'!Sc(!OI! and U scents   Entorcetnent geetnito
dnnng   a       Inter-stew in Rrchntnnd,       Vt        enceis net ten   cnn isrearened   .t   thee Stout    tee resetS    loot
exposed onl;ne. atricials Stod (Steve tinNer



In New York, a Mexican construction worker who has lived in the United States
for more than a decade appeared before a judge. He was a week away from
clearing his name in a low-level moving vehicle infraction.


When he walked out of the courthouse, ICE officers were waiting for him. He was
sent to a detention center and deported less than two weeks later. He left behind a
wife and three children.


{More U.S News] Man who mows lawns fo frec- invites
same        r




"1   didn't do anything," said the man, who spoke from Mexico but did not want to
be identified because he fears for his family. "I am a hard-working person, I am
not a criminal. I don't understand."


In Richmond, the team has a long list of targets. but they're the only officers doing
fugitive enforcement so they must prioritize. They've been trailing the Salvadoran
man for days.


They split up into two cars and drive over to his apartment. It's pitch black. They
wait. The radio crackles. An officer says someone has left but it's so dark it's
impossible to see who it is. Lights flash. It's not who they're looking for, it's a
woman. They send her on her way. The officers are jittery, thinking the mistake
spooked the target. They wait.


[More U.S. News] LA Opera vows probeofPIácidoDomigQJp
     piices in SF and Phillciiuceled in wake of sexual harassment
allegations             >>




                                           I        --
                                                               0
                                                                   ''
I   '




                  Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 38 of 41

         The man eventually emerges from his apartment as the sun begins to rise. He's
         wearing a neon-green shirt and construction work boots. He gets into his blue
         SUV and pulls out. The officers box him in on both sides and flash blue lights.


             MOST READ


             How Jeffrey Epstein was able to kill himself: an ex-con explains how, d                   ial p




             NYPD cop, friend of officer who recently committed suicide, shoots hi                      h




             Florida white man allegedly spits in face of black girlfriend because he             ..   jto


         He's calm as they search him, and he gives them an expired El Salvador passport.
         His name: Jose Gilberto Macua Gutierrez.


         One of the officers backs Macua's SUV back into a parking spot, and he's
         handcuffed, driven back to the office, fingerprinted and placed alone in a holding
         cell.


         [More U.S. Newsi Dayton police release dramatic_im.gesdetailsof32-
         second mass shooting         >>




         The operation took too long       -    they missed the window for their second target.


         They will try again.


         "It's a rare thing to be arrested in the country if you haven't violated the law."
         Vitiello said. "If someone is here and don't otherwise come across the criminal
        justice system, it's very rare that they are going to be arrested by ICE, despite the
         perceptions that are out there."

        Topcs Immigration, Crime, Donald Trump


        'C                                                                                              >




                                  I
                                           1
                                           --
                                                    P
                                                        .                                                      SAVEHOW
I




    Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 39 of 41




                      EXHIBIT                I
                  Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 40 of 41


                           f    Vjn
   I..

Mana'ement               Manaen,ent                  Maniwement                        Management                            Workforce               Sponsor Content
First-Ever Winners       Trump                       Barr Promises                     EPA Exceeded                          Former FBI Aeent's      Two Times The
Of Roosevelt             Administration              'Accountability' For              Trump's                               Lawsuit Hi2hlihts       Punch: New
Leadership Awards        Looks To Decertify          Feds At Fault In                  Dere2ulatorv                          A Gray Area In The      Deepstrike Missile
Announced                Vocal Federal Union         Epstein's Death                   Expectations                          Hatch Act               Has Double The
                                                                                                                                                     Impact


                                   I                                                                                     £


                                                       I                                      Ill,

                                                             .     ..       .             ,.      _.                                     School USA




                                                                                                                                                             k




                               A Border Patru Agent waBs outsdo   Sue   Centrs P   cesdrug Curu!uur   u   MeAsen, rexas. L',Vft)


                                           Management                                                                                      Sponsor Message



     Homeland Security Warns of
    Increased Threats to Employees
  A memo from department leadership offers safety tips
     after public outcries over immigration policy.
                                 ERICH WAGN ER        JUNE 25, 2018


                                       fVjn
          Officials at the Homeland Security Department warned employees Saturday                                  of
             a recent increase in threats in the aftermath        of the Trump administration's
             "zero tolerance" immigration policy.
0

                Case 3:19-mc-00207-DCG Document 11 Filed 08/14/19 Page 41 of 41


    1,                     f    Vjn
                       SiiU L1I1    ita   LJCCII   dii iiii.idSC Iii   tiic iluiliuci   UI Liii   dLS iiiauc

agains depanment employees following the recently implemented policy to prosecute
every person who crosses the border illegally, a decision that led to the separation of
thousands of children from their parents.

"In recent days, DHS has determined there may be a heightened threat against DHS
employees in response to U.S. government actions surrounding immigration," Grady
wrote. "This assessment is based on specific and credible threats that have been levied
against certain DHS employees and a sharp increase in the overall number of general
threats against DHS employeesalthough the veracity of each threat varies."

The memo also made reference to the recent publication of a database of personal
information of more than 9,000 Immigration and Customs Enforcement employees,
including location, educational background and job history, scraped from Linkedln.

Additionally, activists hastily organized a protest against DI-IS Secretary Kirstjen Nielsen
after discovering that she was dining at a Mexican restaurant in Washington, D.C., last
week.

In lightof these recent developments, Grady offered a number of steps employees can
take to protect themselves in public. She stressed that if an employee ever feels
threatened, he or she should call 9-1-1. If local law enforcement is "slow to respond,"
employees can also call the Federal Protective Service.

Additionally, DHS recommended that employees remain "alert" while at or near their
                                                                                                                            MOST POPULAR
workplace, and report any suspicious activity to police or security officers. Employees
were advised to maintain situational awareness" while in public, and to avoid wearing                               First-Ever Winners of
agency badges outside of work.                                                                                      Theodore Roosevelt
                                                                                                                    Government Leadership
Grady suggested employees always keep doors and windows at home locked. And she                                     Awards Announced
said employees should consider boosting their internet security, from using "strong"
                                                                                                                    Anti-Labor Group Ur2es
passwords to making social media accounts private or being careful about what one posts
online.
                                                                                                               2    Federal Government to
                                                                                                                    Stop All Existing Union
                                                                                                                    Payroll Deductions
"Understand that anything you share can be disseminated outside of its intended
audience," Grady wrote. Be sure to only post information that you're comfortable with                               Play of the Day: Joe Biden
anyone viewing."                                                                                               3    Cares About Truth. Not
                                                                                                                    Facts
Grady recommended employees pass along these tips to close friends and family as well.

"Keep your heads held high and focused on the department's important missions," she                                         Sponsor Message

wrote. "You are making a difference to secure our country And in the meantime, let's
                                                                                                                            I
continue to be security-conscious and look out for each other"

                                                                                                                    A

SHARETHIS:         f   V       in                                                                                               I
                                                                                                               ..
NEXT STORY: Concress Sends Trump Bill to Widen Whistleblower Access to Courts
                                                                                                                                              ii        I
                                                                                                                                                   'I
                                                                                                               .   ..   .   -       SS
